Order, Supreme Court, New York County (David B. Saxe, J.), entered February 10, 1993, which returned residential custody of the parties’ daughter to plaintiff mother, unanimously affirmed, without costs.
The parties initially agreed to joint custody with the child to reside with the mother and the father to have liberal visitation. There has been acrimony between the parties which may have impinged upon the child’s emotional and intellectual development (cf., Matter of Louise E. S. v W. Stephen S., 64 NY2d 946).
The trial court’s findings are to be accorded great respect (Eschbach v Eschbach, 56 NY2d 167, 173), and the trial court was free to reject the opinions of both the Law Guardian and the court-appointed psychiatrist (see, State of New York ex rel. H.K. v M.S., 187 AD2d 50, 53). The child’s preference was properly deemed not controlling because of the potential for influence having been exerted (see, O’Connor v O’Connor, 146 AD2d 909, 911). There was no showing of bias on the part of the court and it acted within its discretion in refusing rebuttal testimony (see, Capone v Gannon, 150 AD2d 749, 750). Concur —Sullivan, J. P., Ellerin, Kupferman, Ross and Asch, JJ.